 In the Matterof PHILLIPS PETROLEUM'COMPANYandOIL WoR$ERsINTERNATIONALUNION (CIO)In- the' Matter of PHILLIPS PETROLEUM' COMPANYandOIL WokKmsINTERNATIONALUNION (CIO)Cases Nos. 16-R-790 and-16-R-806 respectively.Decided February29, 1944,Messrs.,M. W..Eddleman,and.Rex McRoy,,ofBartlesville,Okla., forthe Company.Mr..Lindsay P. Walden,,ofFort Worth,Tex., andMr.B. T. Kirby,of Oklahoma City,Okla.,for the C. 1. 0.Messrs.Jack JohannesandJeff Hassel,Jr.,of Dallas,Tex., for the iIndependent.Miss Melvern R. Krelow,of counsel,,to the Board.DECISION `.ANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASE.(CIO), herein called, the C. I. 0., alleging that questions affecting ,commerce, had, arisen concerning the representation of employees ofPhillips Petroleum Company, Bartlesville, Oklahoma, herein calledthe -Company, the National Labor Relations Board consolidated' thecases and provided for an appropriate hearing upon due notice beforeGustaf, B. Erickson, Trial Examiner.Oklahoma City, Oklahoma, on, January 14, 1944.The, Company, theC. I. O., and Associated Oil Field Workers' Union, herein- ca;lled theIndependent, appeared and participated.All parties were affordedfull opportunity to be heard, to examine and cross-exarriine'witxiesses,and to introduce evidence bearing on the issues. 'During the hearing,the C. 1. 0. moved that it be permitted to introduce evidence to supportits allegation that the Independent is a successor to Federated Inde-pendent Oil Workers of Oklahoma City District, Inc., which the Boardordered disestablished as company-dominated,' and for that reasonMatter of Phillips PetroleumCompany,Cases Nos. C-2697 and R-4921,issued August18, 1943.55 N.-L.R. B., No. 32.'192 PHILLIPS PETROLEUMCOMPANY'193the Independent's intervention should be denied.The Trial Examinerdenied the motion.The ruling is hereby' affirmed 2The Trial Ex-aminer's rulings'made at the hearing- are free from prejudicial errorand are hereby affirmed. All parties were afforded an'opportunityto file briefs with the Board.Upon the entire record in the case, `the Board makes the following :FINDINGSOF FACTI.THE BUSINESS OF,T1IE,COMPANYPhillips Petroleum Company, a Delaware corporation having itsprincipal operating office in Bartlesville, Oklahoma, is engaged in theproduction,, refinement, sale, and distribution of petroleum ,products.In the Company's operation within an area which is described. as theOklahoma 'City District of the Gasoline Division, located in,andaround Oklahoma City, Oklahoma, the Company is engaged in themanufacture, sale, and distribution of natural gasoline, liquefiedpetroleum gas products, gas, and other related products.During19,421 the Company in its operations in the Oklahoma City District,which is here involved, produced in' excess of $2,500,000 worth ofpetroleum products, of which more; than 50 percent ,was shipped topoints outside the State of Oklahoma.There has been no substantialchange in the nature of the Company's operations in the OklahomaCity District during 1943.The Company admits that it is, engagedin commerce within the meaning of the National, Labor Relations, Act.II.THE, ORGANIZATIONS INVOLVEDOilWorkers International Union, affiliated with the Congress'ofIndustrial Organizations, is a labor organization, admitting to mem-bership employees of the Company.Associated Oil Field Workers' Union, is an unaffiliated organizationadmitting to membership employees of the Company. ,HI. THE QUESTIONS CONCERNING REPRESENTATIONOn December 3, 1943, the C. I: O. requested the Company to' bar-gain with it as the exclusive representative of the Company's em-ployees.On December 13, 1943, the Company replied that it wouldnot recognize either the 'C. I., O. or the Independent in the absence, Subsequent to the hearing, the C. I. O. filed a motion to reopen the record in order tointroduce evidence regarding the successorship of the Independent similar to that whichit sought to adduce at the hearing. On February 9, 1944, the Independent filed an answerin opposition to the C' I. O's motion. On February 21, 1944, the C I. O. requested per-mission to withdraw the motion.The request is'hereby granted.578129-44-vol. 55-14I 194DECISIONSOF NATIONALLABOR RELATIONS BOARDof proper proof of authority to represent a majority of the Company'semployees in an appropriate bargaining unit.A statement of a Board agent, introduced into evidence at thehearing, indicates that the C. I. O. represents a substantial number ofemployees in the units hereinafter found appropriate.3We find that questions affecting commerce have arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITSThe C. I. O. contends that all operating and maintenance employeesin the gasoline division of the Company in the.Oklahoma City Dis-trict, including employees in the Edmond .plant, and watchmen, butexcluding office, supervisory, clerical, meter department, and techni-cally trained (including laboratory testers) employees, and guardsconstitute an appropriate unit.The Independent is in general agree-ment with the C. I. 0., but maintains that clerical employees (otherthan executive department clerks and stenographers, and chiefclerks), meter department employees, and laboratory testers, should.be included within the unit.The Company took no position withrespect to the unit, except to state that the unit found appropriate inCase No. R-49214 is equally appropriate in this proceedingsThe clerical employees engage in duties normally associated withemployees in that category. Inasmuch as we have customarily ex-cluded clerical employees from production and maintenance units,and since no compelling argument has been advanced as to why weshould depart from that practice, we shall exclude clerical employeesfrom the Unit .63The Field Examiner reported that in CaseNo. 16-R--790the C.I.0. submitted 86authorization cards, 69 of which bore apparently genuine signatures;that the names of69 persons appearing on the cards were listed on the Company's pay roll of January 1,1944, whichcontained the names of 198 employees in he appropriate unit ; and that 57cards were dated between March andDecember 1943, 12 were undated.The FieldExaminer further reported that the Independent submitted 116 authorizationcards;that the names of 106 persons bearing apparently genuine signatures and appearingon the cards were listedon the Company's pay roll of January1, 1944,and that the cardswere dated in August,September,November and December 1943.The Field Examiner also reported that in Case No. 16-R-806 the C. I. 0. submitted fiveauthorization cards bearing apparently genuine signatures,and dated in November andDecember 1943,all of which bear the names of persons whose names appear onthe Com-pany's pay roll of January 1, 1944. Said pay roll contains the names of eight employeesin the appropriate unit.The Independent did not submit any evidence of representationamong these employees and at the hearing admitted that It had no representation amongthem.We shall,therefore,not accord the Independent a place on the ballot in theelection hereinafter directed among such employees.4Matter ofPhillips Petroleum Company,48 N. L. It. B. 248.SThe unit previously found appropriate by the Board is substantially the same unit asis contended for hereinby the C. I. 0., exceptthat the laboratory or plant testers were notexcluded.° See Matter of Ballentine Packing Company,42 N. L.It. B. 15 ;Matter of The CollisCompany,46 N. L. It. B. 680;Matter of Pan-American Petroleum Corporation,46N. L. It. B. 916. PHILLIPS PETROLEUM COMPANY195The Company employs five metermen in the meter department.'Two of the employees spend all of their time in repairing meters;the-three remaining metermen also test gas in conjunction with thegas tester.We are of the opinion that these employees are mainte-nance employees, and as such have interests in common with the othermaintenance employees included within the unit.We shall, there-fore, also include the metermen sWith respect to the laboratory testers, classified as plant testersand assistant plant testers, it appears that they perform routine testson gas, gasoline, oil, and water.While some of these employees havea high school education with some academic training in chemistry,such educational background is not a requirement.Since they arean integral part of the production process, and perform no dutiesrequiring technical training, we shall include them within the unit .sWe find that all operating and .maintenance employees in thegasoline division of the Company in the Oklahoma City District,including employees in the Edmond plant, watchmen, metermen, planttesters, and assistant plant testers, but excluding clerical, and techni-cally trained employees, guards, and all supervisory employees withauthority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend suchaction, constitute a ,unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act ioThe C. I. O. contends that all guards in the gasoline division _ofthe Company in the Oklahoma City District, including the Edmondplant, constitute a . separate appropriate unit.The Company andthe Independent took no position with respect to the unit.Theguards, who are militarized, engage in duties normally associatedwith employees in that category.llWe find that all guards in the gasoline division of the Company inthe Oklahoma City District, including the Edmond plant, but exclud-ing all supervisory employees with authority to hire, promote, discharge, discipline, or otherwise effect changes in the status of employ-ees, or effectively recommend such action, constitute a unit appropriate1As far as the record indicates,these five metermen apparently comprise the meterdepartment.8SeeMatter of Commercial Solvents Corporation,45 N. L.R. B. 141.OSeeMatter of Gardner-Denver Company,44 N. L.R. B. 1192;Matter of The FuntkoteCompany,42 N.L. R. B. 929;Matter of Commercial Soluente Corporation,45 N. L. R. B.141;Matter of The Barrett Division,Allied Chemical d Dye Corporation,46 N. L. R. B. 45.10The parties agreed, and we find,that the following classifications of employees shouldbe excluded from the unit as falling generally within one or more of the excluded cate-gories :District superintendent,maintenance superintendent,chief gas engineer, gastesters, instrument and control man, special agent, material clerk, chief clerk,plant fore-man, rack foreman,gang pushers,paint foreman,senior engineers,associate engineers,junior engineers,plant superintendent, chief operators,and chief engineers.11Guards were excluded from the production and maintenance unit found appropriatein the prior decision involving the Company's employees.See footnote4, supra. 196 - DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor the purposes of collective bargaining within the meaning of Section9 (b) of the Act.V. THE DETERMINATION OF. REPRESENTATIVES'We shall direct that the questions concerning `"representation whichhave arisen be resolved by elections by'secret ballot among the employ-ees in the,appropriate units who were employed during the pay-r'ollperiod 'immediately preceding the date 'of the Direction of Electionslierein, subject to, the limitations ' and additions set forth in theDIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the National LaborRelationsBoard by Section 9 (c) of the National' Labor Relations Act,and pursuant' to Article III, Section 9, of National Labor RelationsBard 'Rules' and Regulations-Series 3, it is-herebyDIRECTED 'that, as part of the investigation to ascertain representa-tives for the purposes ' of collective 'bargaining ' with Phillips Petro-leum Company, Bartlesville,! Oklahoma,' elections by secret ballot'shallbe conducted as early as possible, but not later than thirty (30) 'daysfrom the date of this Direction, under the direction-and supervision'of`-theRegional' Director for the Sixteenth Region, acting in this matteras agent for the National Labor Relations Board, and' subject to Arti-cle' III, Sections 10 and 11, of said Rules and Regulations, among theemployees in the units found 'appropriate'in Section IV, above', whowere employed during the pay-roll period immediately preceding thedate of' this'Direction, including employees who' did not'work duringsaid pay-roll period because they were ill or 'on vacation 'or tempo-rarily laid off, and including employees in the' armed forces,of`,theexcluding those employees who, Have' since quit or been discharged forcause' and have not been rehired or reinstated !prior to the date of, theelections; to' determine, in- Case No., 16=R-790; whether they desire tobe represented by Oil Workers' International= Union (CIO),, or, byAssociated Oil Field Workers' Union, for the purposes of- collectivebargaining, or by neither, 'and in Case No. 16=R-806, whether or notthey, desire to be represented' by Oil Workers International Union(CIO), for the,purposes of collective bargaining.',